Citation Nr: 0425528	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  96-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of medical expenses incurred during 
hospitalization at Memorial Medical Center from January 28, 
1993, to February 3, 1993.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from March 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in San Antonio, 
Texas.  The claims folder is managed from the Regional Office 
(RO) in Cleveland, Ohio.  

The Board previously issued a decision in this case in June 
1999, denying the veteran's claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion by the parties, 
in an April 2001 Order, the Court vacated the Board's 
decision and remanded the matter to the Board to readjudicate 
the claim.  

The Board subsequently issued another decision in January 
2002, again denying the veteran's claim.  The veteran 
appealed that decision to the Court.  In a June 2004 
decision, the Court reversed the Board's decision and 
remanded the case for the Board to order the payment of the 
allowable medical expenses incurred in connection with the 
hospitalization at Memorial Medical Center.  


FINDINGS OF FACT

1.  The veteran was transferred from the VA outpatient clinic 
in Corpus Christi, Texas, on January 28, 1993, to Memorial 
Medical Center (MMC) in Corpus Christi, Texas, for medical 
treatment.  

2.  At the time of the hospitalization in question, service 
connection was in effect for epistaxis.  The veteran had been 
receiving medical care at a VA facility.  

3.  The VA clinic was not capable of furnishing the hospital 
care or medical services required.  

4.  The VA clinic contracted with MMC to furnish the hospital 
care or medical services.  

5.  The hospital care or medical services were for the 
treatment of a medical emergency that posed a serious threat 
to the life or health of the veteran.  

6.  The hospital care or medical services furnished at MMC 
were furnished until such time as the veteran could be safely 
transferred to a VA facility.  


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred during 
hospitalization at Memorial Medical Center from January 29, 
1993, to February 3, 1993, are met.  38 U.S.C.A. §§ 1703, 
1710, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts of this case are as follows.  The veteran 
initially presented to the VA outpatient clinic in Corpus 
Christi, Texas, on January 28, 1993.  On January 28, 1993, he 
was transferred from the VA clinic to the emergency room at 
MMC in Corpus Christi, Texas, where he was admitted and 
hospitalized until February 3, 1993, for treatment for 
pancreatic pseudocysts.  At the time of the hospitalization, 
service connection was in effect for epistaxis, rated as zero 
percent disabling.  The veteran was not discharged from 
service due to disability, did not have any non-service 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability, did 
not have a permanent total disability resulting from a 
service-connected disability, and was not participating in 
any approved rehabilitation program.  A VA physician arranged 
for and directed the veteran's transfer to MMC's emergency 
room, despite the veteran's objection and request that he be 
transferred instead to the VA Medical Center (VAMC) in 
San Antonio, Texas, and rather than discharging him from the 
clinic for regular admission to the private hospital the 
following day.  MMC kept the veteran as an inpatient for 5 
days after obtaining approval to transfer him to the VAMC, 
demonstrating that he was not stable enough for transfer 
during that period.  Finally, the veteran had been receiving 
outpatient care at the VA outpatient clinic for several years 
prior to the admission in question.  

On January 28, 1993, the veteran met the eligibility criteria 
for VA hospital care under the provisions of 38 U.S.C.A. 
§ 1710.  

The facts of the case demonstrate that the five criteria are 
met for payment or reimbursement for non-VA medical care 
under the provisions of 38 U.S.C.A. § 1703(a):  1) the VA 
clinic was not capable of furnishing the hospital care or 
medical services required; 2) the VA clinic contracted with 
MMC to furnish the hospital care or medical services; 3) the 
hospital care or medical services were for the treatment of a 
medical emergency that posed a serious threat to the life or 
health of the veteran; 4) the veteran was receiving medical 
services at a VA facility; and 5) the hospital care or 
medical services furnished at MMC were furnished until such 
time as the veteran could be safely transferred to a VA 
facility.  38 U.S.C.A. § 1703(a).  

Therefore, as directed by the Court, the RO should arrange 
for payment of the allowable medical expenses incurred in 
connection with the hospitalization at MMC from January 28, 
1993, to February 3, 1993.  

The Board notes, with regard to its duties and obligations to 
assist the veteran in the development of his claim, that he 
was properly apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  In view of the fully favorable 
decision rendered herein, however, any failure in that regard 
is not prejudicial to his interests.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Entitlement to payment of medical expenses incurred during 
hospitalization at Memorial Medical Center from January 28, 
1993, to February 3, 1993, is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



